 

Case 2:17-cr-20467-AC-EAS ECF No. 33-12 filed 01/16/19 Page|D.l?Q Page 1 of 3

FIPBOQa(R£v.OS~OS~]G]

 
   

'fU) interview of Katherine Yu on 2-22-

commanonuflxn-amnf 2018 ,OH 02/22/2018 ,Page 3 cf 10

YU was read Off a list cf patient names and asked if she could identify
the patient recruiter they were associated with. The list cf patient names

and recruiters are provided below: (“?” = not sure who the marketer was.}
Patient name Recruiter
M "`""F”z`c']'§'s'i;"L”L'
DEBORAH BENNETT NADEEM
KATHY BERGER ALI
DENISE BERRYHILL FOUNTAIN
ANNIE BROWN RUSSELL
GERLDE:NE BRYANT MATTHEwS/MYLALA
ELSIE BURTON WRIGHT?
WARREN CARROLL MURAD
GARY CAUDILL MATTHEWS
STEVEN CHARTRAND ?

EDWIN CHETSANGA ?

CARL CLAYTON MATTHEWS
GENEVA COLE NADEEM
ANNIE COLLINS ?

PHILIP COX MS. LEE
SCOTT CRANDALL ?

IRENE CUMMINGS MURAD
SHAMECA DAVIS RUSSELL
CAROLYN DOGGETT MATTHEWS
TANIKKA EATMGN ?

MARY ENGLISH NADEEM
ALFONSO ENGLISH NADEEM
MARY EROS ?

DANNY EVANS ?

SUSIE FOUNTAIN FOUNTAIN
TIFFANY GIBSON ?

KAWANA GILLESPIE ?

JUDY GLOWNIAK WRIGHT
LINDA GORDY ?

BETH GRACEY RUSSELL
CHELLIS GRAHAM ?

FANNIE GREEN RUSSELL
MARY HARRIS ?

DORIS HARVEY WRIGHT
DARRYL HENRY MATTHEWS
MARY HILL ?

REGGIE HILL RUSSELL
EVELTON HINES MATTHEWS

_SAUNDRA HODGES
SHEILA HOPKINS

?

?

EleBn' n

_LL_

 

 

CaSe 2217-Cr-20467-AC-EAS ECF NO. 33-12 filed 01/16/19

FD-SUZH {Rev. 05~08-]0)

 
 

(Uj Interview cf Katherine Yu On 2"22~

Conrsrmarion omb-302 of 2 9 1 3

JESSIE HORGROW
FAWZIEH HOURANI
MARILYN HOWARD
EMMY ISTEFAN
RAYMOND JACKSON
LUTHER JACKSON JR.
LINDA JONES
ADIL KASSAB
BOBBY KIRKWOOD
STUART KONIETZKO
ERNEST LEE
KELLY LEWIS
ALETHA MAGEE

DE MCCADNEY
ANTHONY MCDONALD
OLEN MCKENZIE
DAGNER MCKINNEY
RACHEL MERMELL
JERRY MINOR
HAZEL MOCH
DONNA MORGAN
GURDIA,MOSES
CURTIS MOSS
TRACY MOTT
LEONA MURDOCK
MARRY NAOUMI
LEONTEEN NAPIER
CLARENCE NASH
ANTHONY NASH
BESSIE NELSON
NATHAN NEVILLE
ROSA NEWMAN
KELORES NOLAND
RUTH OLDHAM
JAMES PEDDY
MARIE PEOPLES
WALTER POOLE
MELVIN RANDALL
KEVIN REESIDE
PATRICIA RICH
HELEN ROBERSON
VIOLA RODGERS
.FAITH RUSSELL
SAMUEL SCOTT
GLORIA SCOTT

,On

WRIGHT
WRIGHT
RUSSELL

MATTHEWS
MATTHEWS

»-\J ..\_;. .\_',\

¢G =\J '\J

-.)

MATTHEWS
MATTHEWS
WRIGHT

MATTHEWS
?

?
MATTHEWS
RUSSELL
ALI
RUSSELL
RUSSELL
RUSSELL
NADEEM

?
RUSSELL
NADEEM

WRIGHT
'p

RUSSELL
?
MATTHEWS
MATTHEWS

WRIGHT

?

?
RUSSELL
MATTHEWS
v

Page|D.lSO Page 2 of 3

02/22/2019 ,Page 9 Of 10

|NT-0675

 

 

 

Case 2:17-cr-20467-AC-EAS ECF No. 33-12 filed 01/16/19 Page|D.lSl Page 3 of 3

FD-So;za (Rcv. 05-03-10)

 
    

Con€inuafion ofFD~B()Z Of 2 0 1 8

PEGGY SIMMONS
DARDEN SINGAL
JOSEPH SMITH
EARNEST SMITH
JEWEL SMITH
CHARLES SULLIVAN
SHENITA TATE
CHRIS TEAGUE
ERNEST THOMAS SR.
DWAYNE TURNER
DEWAYNE WALLACE
CAROLYN WALLS
SHIRLEY WASHINGTON_
HELEN WASHINGTON
GERALDINE WASHINGTON
DENNIS WATKINS
ELOUNDA WATTS
EMMA WEEMS

LINDA WHITE
BILLY WHITMAN
GLORIA WHITTAKER
CLABON WILLIAMS
HEATHER WILLIAMS
S. WILLIAMS
BARBARA WILSON
MIRIAM WITTKOPF
DONALD WOODARD
THOMAS YONO

interview cf Katherine Yu on 2H22H

v
MATTHEWS
?
MATTHEWS
RUSSELL

*'\J

..`J ..Q .`3

MATTHEWS
MATTHEWS

RUSSELL
?

?

?
MATTHEWS
?

?
MATTHEWS
WRIGHT

?
MATTHEWS

MATTHEWS
-p

MATTHEWS
?
MATTHEWS
NADEEM

,On

02/22/2018

, Page

10 Of 10

INT~0676

 

 

